Title: From John Adams to James Madison, 22 February 1816
From: Adams, John
To: Madison, James



Dear Sir
Quincy Feb. 22d 1816

I am informed that General Dearborne, Mr Morton and other Gentlemen have recommended Mr Winthop for a Consulate abroad and I am requested to add my testimony to theirs in his favour.
My Acquaintanc with him has been only general, but his Father and Grandfather, his Name and Family have been esteemed and Venerated all my Days, his Education was publick, he has travelled in Europe and his moral Character is without reproach. His Father, his Uncles, and his Connctions in general, Men of Property and Learning have been remarkably and Steadily and disinterestedly attached to the Republican Administrations both of the National and State Governments.
